Let me begin by congratulating
Mr. Theo-Ben Gurirab on his election as President of this
fifty-fourth session of the General Assembly. I wish him all
the best in carrying out his duties.
As the General Assembly convenes for the last time
before the Millennium Assembly, I believe that it is
appropriate to consider the United Nations future and how
we can prepare our Organization for the twenty-first
century.
Fifty-four years after its founding, the United Nations
remains the largest multi-purpose intergovernmental
Organization in the world. Indeed, with 188 Members, the
United Nations has become truly global. I would like to
take this opportunity to welcome Kiribati, Nauru and Tonga
to the United Nations family.
The United Nations faces a vastly different set of
international issues from those of fifty-four years ago,
when the Organization was founded. Most threats to
international security and stability are no longer
State-driven but rather derive from the malfunction or
dysfunction of States. The consequences of these threats,
however, are just as severe as the erstwhile threats by
States. Terrorism, corruption, economic collapse, nuclear
meltdowns, mass migration and ethnic strife are but a few
of the challenges that the world has had to face in recent
years. The violent conflict in East Timor, “ethnic
cleansing” in Kosovo, and the recent re-escalation of
violence in Chechnya are but a few vivid examples of the
new kinds of threats that we face today.
The United Nations has a crucial role to play in
combating these and other international threats. But before
it can start to play a more active role in the post-cold-war
international order, serious structural reforms are needed.
Estonia believes that reforms should focus above all
on the Security Council. Formally, the Council, originally
intended to be the cornerstone of collective security, is
vested with strong executive authority. Yet in practice its
authority is challenged. Because of a recurring failure or
inability to take action, countries in crisis situations look
less and less to the Council. In order for the United
Nations to avoid relegation to the status of a body that
creates norms but cannot ensure their implementation,
voting procedures and mechanisms in the United Nations
most powerful body should be reformed.


The key issue is voting practice, not the shopworn
issue of non-permanent membership. The often
irresponsible exercise of the veto, or even more often the
threat of the veto, has paralysed the Security Council and
undermined its legitimacy. More and more often we witness
some permanent members taking actions to meet their
domestic interests and foreign policy goals in areas
irrelevant to the issue at hand. We as Member States have
given the mandate to the Council. Even before we are able
to carry out the reforms, we must entrust the permanent
members to use the veto with utmost responsibility.
As we look around this Hall, or at the globe, we can
all observe that the world today is not what it was half a
century ago — thank God. The United Nations was created
to maintain peace in the wake of the turmoil of the Second
World War. Today we are already into the second decade
of the post-cold-war order, two generations removed from
the problems faced by our grandfathers. Why, then, should
we be constrained by obsolescent structures still based on
the power relationships of 1945? The guarantors of and
greatest contributors to stability in the world have changed
fundamentally in the course of half a century. We need not
fear opening a discussion on whether the moral and legal
reasoning underlying Security Council membership in the
wake of the Second World War is still appropriate for the
post-cold-war era.
Following from this, another area where Estonia
believes reforms are vitally needed is that of the informal
regional groups that provide the basis for election
procedures. Many of these groups are based on a now
irrelevant cold war ideological and geopolitical alignment.
A decade after the end of the cold war the East-West divide
has disappeared, and regional groups, such as the Eastern
European Group, which were a product of that divide,
simply no longer make sense. In order to make United
Nations structures correspond to today’s realities, those
regional groups should become truly geographic.
Allow me now to turn to economic and social
development. We can all agree that over the years the
United Nations has been most successful in that area. The
United Nations system has devoted more attention and
resources to development than to any other international
assistance effort. Although these non-political activities
have received less attention than efforts in the field of
peacekeeping and diplomacy, they are no less important.
Many countries, including mine, have benefited from
United Nations assistance. We believe, however, that it is
time to start to pay back.
Providing development and humanitarian assistance
is a logical and moral consequence of our membership of
the international community. It should be the goal of
every country. In this regard, I would like to observe that
most United Nations activities, whether in the field of
peacekeeping or economic assistance, almost invariably
become permanent. Permanence, however, is not a sign of
success; it is a sign of failure. The United Nations should
therefore concentrate more on preventive actions and on
implementing well-planned, well-targeted and timely
programmes with a clear exit strategy. That, in turn, will
encourage success and positive development, not
dependency.
Estonia values the United Nations function as a
normative Organization that sets international standards
and universal principles for its Members. The gross
violations of human rights witnessed this year, including
killings and mass deportations reminiscent of those
experienced by my country 50 years ago, show that it is
more important than ever that countries adhere to
common international norms and standards in the field of
human rights. As the only truly global Organization, the
United Nations should play a greater role in making sure
that universal principles, enshrined in the United Nations
Charter, are fairly and fully applied. To pursue this goal
I call upon all countries to support wholeheartedly the
activities of the United Nations High Commissioner for
Human Rights.
Every year hundreds and thousands of innocent
people perish as a result of brutal terrorist actions. The
General Assembly has passed a number of resolutions on
the fight against terrorism, and currently no fewer than 11
anti-terrorism conventions have been adopted. In the light
of the recent terrorist attacks in Russia, we believe that
the fight against terrorism should be pursued with even
greater zeal. Terrorism of all kinds should be globally
condemned and eradicated. At the same time, however,
the fight against terrorism should not serve as a pretext
for equally gross violations of human rights, forcible
detention and the deportation of tens of thousands of
innocent people all over a country without due process,
simply because of the colour of their skin or their ethnic
background.
Allow me to conclude by saying a few words on the
issue of financing. If the United Nations is to enter the
twenty-first century as a serious and effective
Organization, we must commit ourselves to economic
realities. This means administrative reform, zero budget
2


growth and fiscal responsibility, combined with a firm
commitment by all countries to pay their share.
The gist of Estonia’s message is that the world has
changed dramatically in the past half century. Let us adapt
the Organization to reflect the realities of today. Let us
make the United Nations an Organization that will continue
to play a vital and prominent role far into the new
millennium.











